     Case 3:20-cv-01111-VLB Document 25 Filed 08/18/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

STEPHANIE WASHINGTON                                       :
                                             :        CASE NO.
                                  Plaintiff  :
            v.                               :        3:20-cv-01111 (VLB)
                                             :
                                             :
DEVIN EATON, ET AL.                          :
                                             :        AUGUST 18, 2020
                                  Defendants :

     MOTION FOR ENLARGEMENT OF TIME OF DEFENDANTS JUSTIN
    ELICKER, OTONIEL REYES, CITY OF NEW HAVEN AND NEW HAVEN
      POLICE DEPARTMENT WITHIN WHICH TO FILE A RESPONSIVE
               PLEADING TO PLAINTIFF’S COMPLAINT

      Defendants Justin Elicker, Otoniel Reyes, City of New Haven, and New

Haven Police Department, pursuant to Fed. R. Civ. P. 7(b) and D. Conn. L. Civ.

R. 7(b), move the Court to enlarge the time for an additional twenty-one (21)

days, of up to and including September 17, 2020, for the filing of a responsive

pleading to the plaintiff’s Amended Complaint (Doc. #15). The grounds for said

motion is that undersigned counsel has only recently been assigned this file and

needs the additional time to properly investigate the claims being made against

each of the above-referenced defendants, including, but not limited to, research

into the legal bases for said claims, so that an appropriate response can be

prepared.

      In accordance with D. Conn. L. Civ. R. 7(b) the undersigned represents

that in response to a telephone message left with plaintiff’s attorney, John-Henry

M. Steele, Esq., he responded by e-mail on August 14, 2020 that he did not have

ORAL ARGUMENT NOT REQUESTED
     Case 3:20-cv-01111-VLB Document 25 Filed 08/18/20 Page 2 of 2




an objection to an enlargement of time of twenty-one days.

      This is the first request by these defendants for an enlargement of time

within which to file a responsive pleading to the plaintiff’s Amended Complaint.


                                                THE DEFENDANTS,
                                                JUSTIN ELICKER, OTONIEL
                                                REYES, CITY OF NEW HAVEN,
                                                AND NEW HAVEN POLICE
                                                DEPARTMENT

                                         BY:    /s/ __Michael A. Wolak, III
                                                Michael A. Wolak, III
                                                Fed. Bar #ct12681
                                                Assistant Corporation Counsel
                                                City of New Haven
                                                Office of Corporation Counsel
                                                165 Church Street
                                                New Haven, CT 06510
                                                Tel. #: (203)946-7970
                                                Fax #: (203) 946-7942
                                                Email: mwolak@newhavenct.gov
                                                Their Attorney

                                CERTIFICATION

       I hereby certify that on August 18, 2020, the Motion for Enlargement of
Time of Defendants Justin Elicker, Otoniel Reyes, City of New Haven and New
Haven Police Department within Which to File a Responsive Pleading was filed
electronically and served by mail, if necessary, on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by
operation of the court’s electronic filing system or by mail to any one unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                /s/ __Michael A. Wolak, III
                                                      Michael A. Wolak, III
